Citation Nr: 9906605	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an January 1994 rating 
decision from the San Juan, Puerto Rico, Regional Office 
(RO).  

The veteran is unrepresented in this appeal.


REMAND

In reviewing the documents of record, the Board notes that, 
in his Appeal to the Board (VA Form 9) received in June 1995, 
the veteran informed the Board that he wanted a personal 
hearing before a member of the Board at the RO.  In a letter 
dated on February 6, 1999, the Board contacted the veteran to 
clarify whether or not he desired to be scheduled for a 
hearing before a member of the Board in Washington, D.C., or 
at the RO, or if he no longer wanted a hearing.  In a 
statement dated on February 6, 1999, the veteran stated that 
he desired a hearing before a member of the Board at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board, 
pursuant to 38 C.F.R. § 20.704(a) (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -


